DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed, has been entered.
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 and 7-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or  the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim(s) 1, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the limitation of claim 1 “cross-section…a width of the flat wire is less than a thickness of the flat wire,” it is not clear from what vantage point the width and thickness is being measured for the coil relative to itself, its windings, or other parts of the vibrating system.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salvatti (US Patent No. 9894442).
Regarding claims 1, 8, 10, Salvatti teaches a vibration system of an ultra-thin full-range loudspeaker, comprising: a diaphragm (304; electrically insulating “dielectric” material); and frameless winding voice coils (310, 312, 1202) directly attached to the diaphragm, wherein each frameless winding voice coil includes a planar coil formed by winding a single enameled wire (1206, insulation layer) to provide a plurality of winding, wherein each of the plurality of windings directly contacts at least one other winding among the plurality of windings, and wherein the  single enameled wire used to form the planar coil of each frameless winding voice coil is a flat wire (fig. 12; 310, 312, 1204; col. 8 lines 30-46, wherein the coil winding coplanar/parallel to the flat diaphragm through printing/etching), and relative to a in cross-section perpendicular to a plane of the diaphragm, a width of the flat wire is less than a thickness of the flat wire (see 112 2nd above).  

Regarding claim 2, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein each planar coil (310, 312, 1202) is in the shape of a reacetrack (fig. 7A) or an annularity. 



 	Regarding claim 4, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein when the two or more of the frameless winding voice coils (310, 312, 1202) are used simultaneously, the two or more of the frameless winding voice coils are arranged horizontally in parallel (fig. 3; 310), or arranged by overlapping up and down.  

 	Regarding claims 5 and 11, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein the enameled wire of each frameless winding voice coil has a thickness in a range from 0.05 mm to 0.5 mm and a width in a range from 0.05 mm to 0.5 mm (col. 14 lines 23-26).  

  	Regarding claim 7, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein each enameled wire is a copper wire, an aluminum wire or a copper-clad aluminum wire (col. 18 lines 42-49).  

Regarding claims 9 and 12, Salvatti teaches the vibration system of the ultra-thin full-range loudspeaker according to claim 1, wherein the diaphragm (304) is formed of a flexible 

Regarding claim 13, Salvatti teaches the vibration system of the ulta-thin full range loudspeaker according to claim 1, wherein each of the plurality of windings ( directly contacts at least one other winding (fig. 12; 310, 312, 1202, 1204; wherein the coil winding coplanar/parallel to the flat diaphragm) among the plurality of winding in a direction parallel to the plane of the diaphragm. 

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
	With respect to the Applicant’s response that Salvatti does not teach “flat  wire, and relative to a cross-section perpendicular to a plane of the diaphragm, a width of the flat wire is less than a thickness of a flat wire, the Examiner disagrees.
The references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direction perpendicular to a stacking direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In addition, the Examiner would like to point out any amendment to claims supporting a direction, measurement, or the like needs to have a reference point and an endpoint relative to vibrating system components to ascertain where the amendment is being used. 
Furthermore, the Applicant merely stating “relative to a cross-perpendicular to a plane of the diaphragm, a width of the flat wire is less than a thickness of a flat wire, “ does not appear to 
Therefore, Salvatti anticipates the claims

 	With respect to the Applicant’s response that Salvatti does not teach “a flat wire”, the Examiner disagrees.
	Salvatti teaches a flat diaphragm (col. 7, lines 44-65). Salvatti teaches the coil is coplanar and parallel to the diaphragm through etching or printing (col. 8 lines 30-46), and further the wire is a continuous wire (col. 8 lines 19-22). 
 	Therefore, Salvatti anticipates the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
February 28, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655